Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 1 of 12 PagelD #: 1

Darren P.B, Rumack (DR-2642}

THE KLEIN LAW GROUP

39 Broadway Suite 1530

New York, NY 10006

Phone: 212-344-9022

Fax: 212-344-0301

Attorneys for Plaintiff and proposed FLSA collective plaintiffs.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EN LP a x

SYLVIA OGUNBODEDE, Individually

and on behalf of others similarly situated,

Plaintiff

v. COMPLAINT
Index No.
COLLECTIVE ACTION
UNDER 29 USC § 216(b)
JURY TRIAL
DEMANDED

MICHAEL A. PATTERSON, MITZIE PATTERSON

Individually and TASTEE PATTEE LTD.

Defendants.
SR ed a ht Bek kd ee ee a eg a ay a x

1. Plaintiff Sylvia Ogunbodede (“Plaintiff”), individually and on behalf of others
similarly situated, alleges as follows:
NATURE OF THE ACTION
2. This Action on behalf of Plaintiff, individually and on behalf of others
similarly situated, seeks the recovery of unpaid wages and related damages for
unpaid overtime hours worked, while employed by Tastee Pattee Ltd. (“Tastee
Pattee”), Michael A. Patterson (“Michael”) and Mitzie Patterson (“Mitzie”)

and (collectively “Defendants”). Plaintiff secks these damages under the

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 2 of 12 PagelD #: 2

applicable provisions of the Fair Labor Standards Act (“FLSA”) and the New
York Labor Law (“NYLL”).

PARTIES
Plaintiff Sylvia Ogunbodede, a resident of New York State, was employed as
a cashier/server for Defendant Tastee Pattee at 1431 Rockaway Parkway,
Brooklyn, NY 11236 from on or about August 2015 through March 30, 2019.
Plaintiff was employed by Defendants during the relevant limitations periods.
Plaintiff's consent to sue form is attached as Exhibit “A.”
Defendant Tastee Pattee is a New York Corporation. Upon and information
and belief, Defendant Tastee Pattee is a New York restaurant chain with
locations at 1431 Rockaway Parkway, Brooklyn, NY, 11236, and several
other locations in New York City.
Upon information and belief, Tastee Pattee has an annual gross volume of
sales in excess of $500,000.00.
At all relevant times, Tastee Pattee has been and continues to be an
“employer” engaged in “commerce” and/or in the production of goods for
commerce, within the meaning of the FLSA, 29 U.S.C. § 203.
Upon information and belief, Defendants Michael and Mitzie are the owners
and operators of Tastee Pattee.
Upon information and belief, Defendants Michael and Mitzie exercise control
over Tastee Pattee’s day to day operations, including the ability to hire and

fire employees and set employee schedules and employee rates of pay.

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 3 of 12 PagelD #: 3

10, Defendants Michael and Mitzie were employers of Plaintiff during the
relevant time period.

FLSA COLLECTIVE ACTION ALLEGATIONS

tl. ‘Plaintiff brings the First and Third Claims for Relief as a collective action
pursuant to FLSA Section 16 (d), 29 USC § 216(b), on behalf of all similarly
situated workers employed by Defendants on or after the date that is three
years before the filing of the Complaint in this case as defined herein (“FLSA
Collective Plaintiffs”).

12. At ali relevant times, Plaintiff and the other FLSA Collective Plaintiffs are
and have been similarly situated, have had substantially similar job
requirements and pay provisions, and are and have been subjected to
Defendants’ decision, policy, plan and common policies, programs, practices,
procedures, protocols, routines and rules willfully failing and refusing to pay
them the lawful minimum wage and one and one half times their regular rate
for work in excess of (40} hours per workweek. The claims of Plaintiff stated
herein are essentially the same as those of the other FLSA Collective
Plaintiffs.

13. The First and Third Claims for Relief is properly brought under and
maintained as an opt-in collective action pursuant to § 16(b) of the FLSA, 29
USC § 216(b). The FLSA Collective Plaintiffs are readily ascertainable. For
purpose of notice and other purposes related to this action, their names and

addresses are readily available from the Defendants. Notice can be provided

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 4 of 12 PagelD #: 4

to the FLSA Collective Plaintiffs via first class mail to the last addresses
known to Defendants.
JURISDICTION AND VENUE

14. This Court has original federal question jurisdiction under 28 U.S.C, § 1331,
as this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et
seq. (“FLSA”), This Court has supplemental jurisdiction over the New York
state law claims, as they are related in this action within such original
jurisdiction that they form part of the same case or controversy under Article
III of the United States Constitution.

15. Venue is proper in this District, because Defendants conduct business in this
District, and the acts and/or omissions giving rise to the claims herein
allegedly took place in this District.

FACTUAL ALLEGATIONS

16. Defendants committed the following alleged acts knowingly, willfully and
intentionally.

17. Defendants knew that the nonpayment of minimum wage and overtime pay to
Plaintiff and the FLSA Collective Plaintiffs would economically injure
Plaintiff and the FLSA Collective Plaintiffs and violated state and federal
laws,

18. Throughout the course of her employment at Tastee Pattee, Plaintiff regularly
worked 5 days per week until 2017.

19. From 2017 through the end of her employment, Plaintiff regularly worked 6

days per week.

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 5 of 12 PagelD #: 5

20. ‘Plaintiff worked 8 hours per day, with shifts from 2:00 pm through 10:00 pm,
or from 1:00 pm through 9:00 pm.

21. ‘Plaintiff was paid a daily rate of $60.00 per day, in cash, regardless of her
hours worked per week until August 2018.

22. From August 2018 through the end of her employment, Plaintiff was paid a
daily rate of $67.00 per day, in cash, regardless of her hours worked per week.

23, Plaintiff also received tips, which were pooled with the other employees,
including the back of house staff, such as chefs and dishwashers.

24. The FLSA and NYLL allow employers of “food service workers” to pay
their tipped employees at a rate below the normal federal and state
minimum wages by applying a tip credit towards certain eligible
employees’ wages.

25. The FLSA and the NYLL provide that in order to be eligible for this tip
credit, employers of tipped employees must inform food service workers
about their intention to apply the tip credit towards the employees’ wages
and also must allow employees to keep all of the tips that they receive.

26. Defendants are prohibited from applying the tip credit because they failed to
provide Plaintiff and the FLSA Collective with notice of the tip credit as
required by both the NYLL and FLSA.

27. Plaintiffs and the FLSA Collective Plaintiffs often worked in excess of forty

(40) hours per workweek.

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 6 of 12 PagelD #: 6

28, Defendants unlawfully failed to pay Plaintiff and the FLSA Collective
Plaintiffs one and one-half times their regular rate of pay for hours worked in
excess of forty (40) hours per workweek.

29. Defendants failed to provide Plaintiff with a written notice of her rate of pay
and failed to keep proper payroll records as required under New York law.

30. Defendant Mitzie terminated Plaintiff.

FIRST CAUSE OF ACTION
Fair Labor Standards Act-Minimum Wage Violations Brought By Plaintiff on
Behalf of Herself and the FLSA Collective Plaintiffs

31. Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, re-
alleges and incorporates by reference all allegations in all preceding
paragraphs,

32. The minimum wage provisions set forth in the FLSA, 29 USC §§ 201 et seq.,
and the supporting federal regulations apply to Defendants and protects
Plaintiff and the FLSA Collective Plaintiffs.

33. Defendants have willfully failed to pay Plaintiff and the FLSA Collective
Plaintiffs the federal minimum wage for each hour worked,

34, As a result of Defendants’ unlawful acts, Plaintiff and the FLSA Collective
Plaintiffs have been deprived of minimum wage compensation and other
wages in an amount to be determined at trial, and are entitled to the recovery
of such amount, liquidated damages, attorneys’ fees, costs and other

compensation pursuant to the FLSA,

SECOND CAUSE OF ACTION
New York Labor Law-Minimum Wage Violations

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 7 of 12 PagelD #: 7

35. Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs,

36. The minimum wage provisions of the New York Labor Law and its
supporting regulations apply to Defendants and protect Plaintiffs.

37. Defendants have willfully failed to pay Plaintiffs the New York State
minimum wage for all hours worked.

38. Defendants’ knowing or intentional failure to pay Plaintiffs minimum wage
for all hours worked is a willful violation of the New York Labor Law Article
19 § 650, ef seg. and its supporting regulations.

39. As a result of Defendants’ unlawful acts, Plaintiffs have been deprived of
minimum wage compensation and other wages in an amount to be determined
at trial, and is entitled to the recovery of such amount, liquidated damages,
attorneys’ fees, pre-judgment and post-judgment interest, costs and other
compensation pursuant to the New York Labor Laws.

THIRD CAUSE OF ACTION
Fair Labor Standards Act-Overtime Wages Brought By Plaintiff on Behalf of
Herself and the FLSA Collective Plaintiffs

40, Plaintiff, individually and on behalf of the FLSA Collective Plaintiffs, re-
alleges and incorporates by reference all allegations in all preceding
paragraphs,

41. The overtime wage provisions set forth in the FLSA, 29 USC §§ 201 et seq.,
and the supporting federal regulations apply to Defendants and protect

Plaintiff, and the FLSA Collective Plaintiffs.

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 8 of 12 PagelD #: 8

42.

43,

44,

45,

46.

47.

48,

Defendants have willfully failed to pay Plaintiff and the FLSA Collective
Plaintiffs the overtime wages for hours worked in excess of forty (40) hours in
a workweek.

As a result of Defendants’ unlawful acts, Plaintiff and the FLSA Collective
Plaintiffs have been deprived of overtime compensation and other wages in an
amount to be determined at trial, and are entitled to the recovery of such
amount, liquidated damages, attorneys’ fees, costs and other compensation
pursuant to the FLSA.

FOURTH CAUSE OF ACTION
New York Labor Law-Unpaid Overtime

Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs.

The overtime wage provisions of Article 19 of the New York Labor Law and
its supporting regulations apply to Defendants and protect Plaintiff.
Defendants have willfully failed to pay Plaintiff the overtime wages for hours
he worked in excess of forty (40) hours in a workweek.

Defendants’ knowing or intentional failure to pay Plaintiff overtime wages for
hours worked in excess of forty (40) hours per week is a willful violation of
the New York Labor Law Article 19 § 650, ef seg. and its supporting
regulations.

As a result of Defendants’ unlawful acts, Plaintiff has been deprived of
overtime compensation and other wages in an amount to be determined at
trial, and is entitled to the recovery of such amount, liquidated damages,

attorneys’ fees, pre and post judgment interest, costs and other compensation

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 9 of 12 PagelD #: 9

FIFTH CAUSE OF ACTION
New York Labor Law-Record Keeping Violations

49. Plaintiff re-alleges and incorporates by reference all allegations in all
preceding paragraphs.

30. Defendants failed to make, keep and preserve accurate records with respect to
Plaintiff, including hours worked each workday, and total hours worked each
week, as required by the NYLL and its supporting regulations.

51. Defendants failed to provide Plaintiff with a written notice of rate of pay as
required by NYLL § 195.

52. Defendants’ failure to make, keep and preserve accurate records was willful.

53. As aresult of Defendants’ willful and unlawful conduct, Plaintiff is entitled to
an award of damages, in an amount to be determined at trial, costs and
attorneys’ fees, as provided by NYLL § 198.

PRAYER FOR RELIEF

54. WHEREFORE, Plaintiff, individually and on behalf of the FLSA Collective
Plaintiffs pray for relief as follows:

a. An award of damages, according to proof, including liquidated damages,
to be paid by Defendants;

b. A declaratory judgment that the practices complained of herein are
unlawful under the FLSA and New York law;

c. Designation of this action as a collective action pursuant to the FLSA on
behalf of the FLSA Collective Plaintiffs and ordering the prompt issuance
of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated member

of the FLSA opt-in class, apprising them of the pendency of this action,

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 10 of 12 PagelD #: 10

and permitting them to assert timely FLSA claims by filing individual
Consent to Sue forms pursuant to 29 U.S.C. § 216(b);

d. Designation of Plaintiff as representative plaintiff of the FLSA Collective
Plaintiffs;

e. Penalties available under applicable laws;

f. Costs of the action incurred herein, including expert fees;

g. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, New York
Labor Law § 663 and all other applicable statutes;

h. Pre-judgment and post-judgment interest, as provided by law; and

i. Such other and further legal and equitable relief as this Court deems

necessary, just and proper.

10

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 11 of 12 PagelID #: 11

DEMAND FOR JURY TRIAL
Plaintiff on behalf of herself and the FLSA Collective Plaintiffs hereby demand a
jury trial on all causes of action and claims with respect to which they have a right.

Dated: New York, New York Respectfully submitted,
July 9, 2019
The Klein Law Group P.C.

By: Lox

Darren P.B. Rumack (DR-2642)

39 Broadway, Suite 1530,

New York, NY 10006

Phone: 212-344-9022

Fax; 212-344-0301

Attorneys for Plaintiff and proposed
FLSA collective plaintiffs.

11

 

 
Case 1:19-cv-03946-ENV-ST Document1 Filed 07/09/19 Page 12 of 12 PagelD #: 12

CONSENT TO BECOME PARTY PLAINTIFF

By my signature below, I hereby authorize the filing and prosecution of my claims in my
name and on my behalf to contest the failure of Tastee Pattee and/or their respective
owners, affiliated companies, subsidiaries, predecessors, successors, contractors,
directors, officers, franchisees, and/or affiliates to pay minimum wage and overtime
wages, as required under state and/or federal law, and for making illegal wage deductions
and also authorize the filing of this consent in the action(s) challenging such conduct. I
authorize being named as the representative plaintiff in this action to make decisions on
behalf of all other plaintiffs concerning the litigation, the method and manner of
conducting this litigation, the entering of an agreement with Plaintiffs counsel
cencerning attorney’s fees and costs and all other matter pertaining to this lawsuit.

COM UN TH Ox Udbsabehs

“Printed Name

 

12

 

 
